 



Exhibit 10.2

AMENDMENT NO. 1 TO
EXECUTIVE EMPLOYMENT AGREEMENT

                         THIS AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT
(the “Agreement”) is made effective for all purposes and in all respects as of
the 1st day of October, 2002, by and between InforMax, Inc. (“Employer”) and
Andrew P. Whiteley (“Executive”).

                         WHEREAS, Employer and Executive entered into an
Employment Agreement dated as of March 13, 2002, employing Executive as
President and Chief Executive Officer (the “Employment Agreement”); and

                         WHEREAS, Employer and Executive desire to modify the
terms of the Executive’s post-employment obligations;

                         WHEREAS, Employer and Executive desire to set forth in
writing the terms and conditions of this agreement and understanding.

                         NOW, THEREFORE, in consideration of the foregoing and
of the mutual promises contained herein, Employer and Executive (sometimes
hereafter referred to as the “Parties”), intending to be legally bound, hereby
agree as follows.

                         1.         The Parties agree that Section 7 of the
Employment Agreement, captioned “Post-Employment Obligations,” shall be amended
by replacing Section 7 of the Employment Agreement in its entirety and replacing
it with the following such that Section 7 shall state:



          "Post-Employment Obligations. Executive agrees that the following
obligations are reasonable and necessary to protect Employer’s business.
Executive further acknowledges that these obligations do not restrict
Executive’s ability to be gainfully employed, that Employer’s business is
international in scope, and that any geographic boundary, scope of prohibited
activities, and time duration in these obligations are reasonable in nature and
no broader than are necessary to protect Employer’s legitimate business
interests. In consideration for Executive’s employment as chief executive
officer and president, and for Employer’s other promises herein, Executive
agrees that, for the term of this Agreement and for a period of twelve
(12) months following the termination of employment, except with the express
written consent of the Employer’s Board of Directors, Executive shall not
directly or indirectly:



                    (a)         solicit “Business” (as defined below) from or
contract or conduct Business (other than on behalf of Employer) with (i) any
person or entity which was a customer of Employer as of, or within one year
prior to,

 



--------------------------------------------------------------------------------



 





  Executive’s last day of employment, or (ii) any prospective customer which
Employer was soliciting as of, or within one year prior to, his last day of
employment. “Business” shall mean those products and services that Employer is
engaged in or is actively developing on the date of Executive’s termination of
employment;



                    (b)         knowingly interfere or attempt to interfere with
or cause or attempt to cause the termination of any transaction or relationship
in which Employer was involved or contemplating during Executive’s employment,
including but not limited to relationships with Employer’s customers and
prospective customers, contractors, vendors, service providers and suppliers;



                    (c)         hire, solicit or recruit any of Employer’s
employees, or any individuals who were employed by Employer within six
(6) months of Executive’s last day of employment; or



                    (d)         be employed by, consult for, be an officer or
director of, be a shareholder or owner of (except if as a shareholder or owner
of less than 2% of a publicly traded company), or assist, engage in, or promote
any business or contemplated business that is competitive with Employer’s
Business, as defined above. Notwithstanding the foregoing, provided that
Executive’s doing so does not breach his confidentiality obligations unto
Employer, Executive may serve in such a capacity for a business competitive with
Employer as long as Executive serves in a group or division of that business
that is not directly competitive with Employer’s Business, as defined above.



                    The Parties agree that if a court of competent jurisdiction
or other enforcement body finds that any term of this Section 7 is for any
reason excessively broad in scope or duration or for other reasons finds that a
term may not be enforced as written, such term shall be construed in a manner to
enable it to be enforced to the maximum extent possible. The Parties further
agree that a court of competent jurisdiction or other enforcement body may
modify, delete, blue-pencil, or revise any term of this Section 7 and then
enforce this Section 7 as modified.”

               2.         This Agreement and the Employment Agreement amended
hereby constitute the entire agreement between the Parties relating to its
subject matter and supersedes all prior agreements, negotiations, and
understandings, whether written or oral. Unless specifically modified herein,
all terms and conditions of the Employment Agreement and any other employment
related agreements shall remain in full force and effect and you agree that you
will continue to be bound by such agreements.

2



--------------------------------------------------------------------------------



 



               3.         Amendment. This Agreement may be amended or modified
only by a written instrument executed by the Executive and an officer or
director of the Employer.

               4.         Governing Law; Jurisdiction. This Agreement shall be
construed, interpreted and enforced in accordance with the laws of the State of
Maryland, without regard to the conflicts-of-law rules thereof. Executive agrees
and submits to the exclusive jurisdiction of any court in the State of Maryland
where there is proper venue or any federal court sitting in Maryland, in any
action or proceeding arising out of or relating to this Agreement or the
transactions contemplated herein, and agrees that all claims in respect of any
such action or proceeding shall be heard or determined in such Maryland or
Federal Court.

               5.         Counterparts; Facsimile Transmission. This Agreement
may be executed on separate counterparts, each of which is deemed to be an
original and all of which taken together constitute one and the same agreement.
Signatures transmitted by facsimile shall be binding as evidence of each party’s
agreement to be bound the terms of this Agreement.

3



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the Parties hereto have duly executed this
Agreement effective for all purposes and in all respects as of October 1, 2002.

        ANDREW P. WHITELEY   INFORMAX, INC.
7600 Wisconsin Avenue
Bethesda, MD 20814     /S/ Andrew P. Whiteley


--------------------------------------------------------------------------------

Andrew P. Whiteley   /S/ John M. Green


--------------------------------------------------------------------------------

By: John M. Green
Chief Financial Officer and
Chief Operating Officer     Date:  October 1, 2002   Date:  October 1, 2002  

4